UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6251


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ROSHAUN REID,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:04-cr-00353-CMC-1)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Roshaun Reid, Appellant Pro Se.       Beth Drake, Jimmie
Ewing, William Kenneth Witherspoon, Assistant United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Roshaun Reid seeks to appeal the district court’s

order       dismissing      as   successive       his   28    U.S.C.     § 2255    (2012)

motion. *      The order is not appealable unless a circuit justice or

judge       issues     a    certificate      of    appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue       absent     “a    substantial      showing        of    the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,       537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Reid has not made the requisite showing.                     Accordingly, we deny a

       *
       Reid filed a self-styled motion pursuant to 18 U.S.C.
§ 3582(c)(2) (2012) and for a certificate of appealability in
which he challenged the propriety of some of his convictions and
the legality of his sentence.      The district court construed
Reid’s motion as a motion for relief under 28 U.S.C. § 2255.



                                             2
certificate    of     appealability      and      dismiss    the      appeal.

We dispense   with    oral   argument   because     the   facts    and   legal

contentions   are    adequately   presented    in   the   materials      before

this court and argument would not aid the decisional process.



                                                                   DISMISSED




                                    3